                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00628-RJC-DSC


 TWIST AERO LLC,                                 )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                      ORDER
                                                 )
 B GSE GROUP LLC,                                )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Richard A. Talda and Daniel J. Gentry]” (document # 42-43) filed November 17,

2020. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.
                                      Signed: November 17, 2020




      Case 3:20-cv-00628-RJC-DSC Document 44 Filed 11/17/20 Page 1 of 1
